Citation Nr: 0508330	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for a low back disorder.




ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from January 1985 to 
September 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which, in pertinent part, denied service connection 
for a low back disorder.

The veteran's case was remanded in June 2000 and September 
2003 for additional development.  It was most recently 
returned to the Board in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  

Review of the veteran's service medical records reveals that 
the veteran was seen on various occasions for back problems.  
Upon examination for a medical evaluation board in January 
1995, the examiner indicated arthritis of the sacroiliac 
joint in the summary of defects and diagnoses.

A private medical record dated in February 1997 reflects the 
veteran's complaints of back pain.  Subsequent private 
treatment records indicate that the veteran took Ibuprofen 
for back pain.

A VA fee basis examination was conducted in March 2001.  The 
examiner noted painful motion.  The diagnosis was chronic 
lumbar strain.  An addendum notes that there was no 
arthritis, and that the diagnosis remained chronic lumbar 
strain.  The examiner did not provide an opinion regarding 
the etiology of the veteran's low back disorder.

An additional fee basis examination was carried out in June 
2004.  The veteran reported that she had injured her back in 
service, and that the pain had worsened during service.  She 
complained of constant discomfort in the low back and pelvic 
area.  The final diagnosis was arthritis of the lumbar spine 
and/or other low back disorders.  The examiner concluded that 
there was "no service-proved record that she had sacroiliac 
joint arthritis while in the service."  This statement 
clearly conflicts with the examiner's diagnosis, as indicated 
above.  The Board also notes that the examiner did not 
provide an opinion regarding the etiology of any currently 
existing low back disorder.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or non-VA, which treated her for her 
claimed low back disorder.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that she 
be provided the opportunity to obtain and 
submit those records for VA review. 

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any currently present low back disorder.  
All indicated tests and studies are to be 
performed, and all currently present 
disorders of the low back should be 
clearly identified.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that any currently 
present low back disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the physician in the examination 
report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




